       Case 1:19-cr-00619-CM Document 30 Filed 04/21/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
                                                        :
UNITED STATES OF AMERICA,                               :    19 CR 619 (CM)
                                                        :
                  -v-                                   :
                                                        :
TIFFANY DAYS                                            :
                                                        :
                           Defendant.                   :
---------------------------------------------------------X




                               SENTENCING MEMORANDUM




                                            Submitted by:
                                            Xavier R. Donaldson
                                            Attorney for Tiffany Days
                                            1825 Park Avenue, Suite 1102
                                            New York, NY 10035
                                            212-722-4900
                                            xdonaldson@aol.com
      Case 1:19-cr-00619-CM Document 30 Filed 04/21/21 Page 2 of 11




                        Donaldson & Chilliest, LLP
                       1825 Park Avenue, Suite 1102
                               New York, NY 10035
                                  212-722-4900
                                  212-722-4966

                                                      April 20, 2021


VIA ECF and Email
Honorable Colleen McMahon
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:    United Stated v. Tiffany Days
                      19 Cr 619 (CM)

Dear Judge McMahon:

       Please accept this letter on behalf of Ms. Days regarding her sentencing to be held
on April 29, 2021.1

ANALYSIS OF 18 USC 3553 FACTORS

        18 USC Section 3553 calls upon this Court to consider specific factors, including
the appropriate Sentencing Range, to impose a sentence on a defendant that is “sufficient
but not greater than necessary” to comply with the goals of sentencing. See, 18 USC
Section 3553(a). Indeed, any sentence imposed by the Court must be based upon an
individualized assessment based upon the unique factors presented. See, U.S. v. Gall,
552 US 38, 39 (2007).

        Significantly, the United States Sentencing Guidelines merely reflect a “rough
approximation of sentences that might achieve section 3553(a)’s objectives”. See, Rita v.
United States 551 US 338, 350 (2007). The Court “may not assume that the Guidelines
Range is reasonable.” Gall, at 50. As the Supreme Court declared in Nelson v. United
States, 550 U.S. 350 (2009), “[t]he Guidelines are not only not mandatory on sentencing
courts; they are also not to be presumed reasonable.” Id., at 351 (emphasis in original).

1We are respectfully requesting that this document be accepted after the required time of
submission due to several personal and professional matters that caused delay in
submission.
      Case 1:19-cr-00619-CM Document 30 Filed 04/21/21 Page 3 of 11




       After giving both parties an opportunity to argue for whatever sentence they deem
appropriate, the District Court should then consider all of the 3553(a) factors to determine
whether they support the sentence requested by a party”. U.S. v. Gall, at 49-50. It is our
opinion that after considering all the factors articulated in 18 USC 3553, a sentence of 60
months is “sufficient but not greater than necessary” for Mr. Days participation in this
criminal conduct.

(1)    NATURE AND CIRCUMSTANCES OF THE OFFENSE AND THE HISTORY
       OF AND CHARACTERISTICS OF THE DEFENDANT

Nature and circumstances of the offense

        As the Court is aware, on July 27, 2020, Ms. Days pleaded guilty to Conspiracy to
Possess and Distribute cocaine and MDMA, in violation of 21 USC § 841(b)(1)(B).
Specifically, Mr. Days, while located in Bronx County New York, did possess at least at
least 1 kilogram of cocaine and an amount of MDMA.

        While Ms. Days wholeheartedly admits her participation in this conspiracy, Ms.
Days would also like the Court to be aware that she was not a member of any organized
violent gang like the Bloods, Crips or any variation thereof and although Ms. Days has
never received a disciplinary ticket, she has served more than 75 days in isolation (SHU)
on this case.

       As a result of Ms. Days conviction in this matter, Ms. Days has a statutory
incarceratory range of 5 – 40 years and a Guidelines Range of 63 – 78 months. We are
requesting that the Court sentence Ms. Days to 60 months of incarceration and four
years of Supervise Release.

Characteristics of the Defendant

        Ms. Days was born on December 19, 1980 in Manhattan, New York to Arthur
Days and Elizabeth Jones. Mr. Days is currently unemployed due to a serious back
injury. Ms. Jones works as a child care worker in Brooklyn, New York. Ms. Days has
one sibling, Giovanni Reid, 26, who currently resides in Brooklyn, New York with Ms.
Jones and is employed as a manager at a casino Queens, New York.

        According to Ms. Days, she never had a relationship with her father because he
was arrested when she way extremely young and when he was released from prison, he
never sought her out. Ms. Days mother, Ms. Jones, married John Jumbo. Although, Mr.
Days never had a relationship with her biological father, Mr. Jumbo treated Ms. Days like
she was his own daughter. Indeed, according to Ms. Days, Mr. Jumbo was a good and
decent man who made her life extremely happy. Unfortunately, Mr. Jumbo and Ms.
Jones divorced when Ms. Days was approximately 13 years old and thereafter Ms. Days
said her life became miserable.
      Case 1:19-cr-00619-CM Document 30 Filed 04/21/21 Page 4 of 11




        After the divorce, Ms. Days and her mother moved into an apartment with
mother’s new boyfriend. This living situation was nothing short of traumatic. Indeed,
Ms. Jones new boyfriend was a drug addict and an outright abuser. In fact, Ms. Days
indicated that her mother’s new boyfriend began raping Ms. Days on a regular basis for
several months. Adding pain to an already inhumane condition, Ms. Days informed her
mother and her mother called her a liar. It wasn’t until Ms. Jones new boyfriend began
stealing things from the home in order to satisfy his drug habit did Ms. Jones remove him
from the residence. By this time, however, the damage to Ms. Days had been done: Ms.
Days had endured two years of trauma at the hands of her now second step-father. At 15
years old, Ms. Days had already endured being raped by her stepfather and verbally and
physically abused on a daily basis by her mother. It is no wonder that it was at this age,
Ms. Days first turned to the use (and abuse) of marijuana.

         Like most abusers, though, Ms. Jones also mentally abused her causing Ms. Jones
to then project her anger and frustrations on Ms. Days. On one occasion, Ms. Days told
her mother that her legs hurt and Ms. Jones again called her liar until Ms. Days was
finally taken to the hospital and it was shown that her legs were broken requiring surgery
and six months of extreme therapy and use of a wheel chair.

        At age 16, Ms. Days left the home because she “simply could not take it
anymore…the verbal abuse, the mistreatment, the name calling…I felt like I was being
tortured by my mom…I had to leave…” After Ms. Days left home, she lived with her
grandmother temporarily but had to leave her grandmother because her grandmother
grew seriously ill and moved down south. Ms. Days thought long and hard about moving
back home but decided the trauma was too much to bare. Instead, Ms. Day’s jumped
from one friend’s home to the next until ultimately Ms. Days was homeless.

       It was at this point, one of Ms. Days low point, Ms. Days was offered the
opportunity to make a little money to support herself—she began using and selling drugs.

         When Ms. Days was 21 years old, she met and began dating Tawanna Edwards.
At the time Ms. Days met Ms. Edwards, Ms. Edwards was using cocaine and as a
consequence Ms. Days began using cocaine as well. Ms. Edwards is the biological
mother to their son, Teslone Edwards (14). Currently, Teslone resides in Atlanta,
Georgia with Ms. Edwards. When Teslone was first born, Ms. Days stopped using and
selling drugs and “wanted to stay clean for the baby.” Ms. Days actually voluntarily
entered and completed a drug treatment program. Once Ms. Days completed the program,
she realized that Ms. Edwards was a bad influence on her and Teslone because she was
still using drugs and getting high “waaay too much while we had a kid.” Thus, Ms. Days
left Ms. Edwards. Notably, Ms. Days won a custody battle against Ms. Edwards and
Teslone remained with Ms. Days until she was arrested in this matter. Because Ms. Days
mother, Ms. Jones, has severe cancer, Teslone had to be relocated to Atlanta with Ms.
Edwards.

        After Ms. Days relationship with Ms. Edwards ended, Ms. Days began another
relationship with Ms. Nadia Khiroun in 2016 resulting in a marriage. Like her last
      Case 1:19-cr-00619-CM Document 30 Filed 04/21/21 Page 5 of 11




relationship, Ms. Days began using and abusing Percoset pills with Ms. Khiroun. The
abuse of Percoset during this relationship became almost “necessary to get me away from
the stress with her…” Unfortunately, this relationship also ended badly as Ms. Days
indicates that Ms. Khiroun was abusive, threatening and simply used Ms. Days to acquire
citizenship. The depression from the relationship with Ms. Khiroun caused Ms. Days to
lose her job, get evicted from her apartment and caused her to become homeless again.
Ms. Days indicated that her divorce and depression was so severe that she sought
counseling from a professional. After her visit with a psychiatrist, Ms. Days was
prescribed medication to help her cope with her depression.

       Ms. Days continued using cocaine and Percoset until her arrest in 2019.

Afford adequate deterrence to criminal conduct

        Ms. Days completely accepts and understands the seriousness of this crime.
Moreover, like many other similarly situated individuals, Ms. Days faces significant
collateral consequences as a result of this federal felony conviction. Indeed, because of
this federal conviction, Ms. Days will not be able to obtain certain state or federal
licenses, he will forever be labeled a federal felon, he will be denied significant
employment opportunities making upward mobility significantly more challenging, he
may be denied certain federal governmental benefits, he may be denied certain home
loans or other economically advantageous avenues as well as denial of certain housing
opportunities.

         A 60 month sentence and a term of supervision along with the significant
collateral consequences attendant to this first federal criminal conviction will serve to
deter Ms. Days and any similarly situated person from participating in similar conduct.
Indeed, Ms. Days has shown that she wants to and can be a productive member of society
by obtaining her GED, securing employment on several occasions and raising a son by
herself.

        We appreciate the Government’s anticipated argument that Ms. Days has not
learned her lesson and that a Guidelines sentence is justified because: Ms. Days has been
arrested and convicted several times; that she has served prison time in the past; and that
she has violated release provisions. We appreciate and respect those arguments. We
would note that Ms. Days has never been sentenced to five years of incarceration and
definitely has never served any jail time that would come close to the inhumane time Ms.
Days has served in MCC and MDC.

       Moreover, the Guideline Range in this circumstance took all of those
considerations into account and our request is but three months lower than the
Guidelines Range.2 Additionally, no one ever anticipated that anyone would be in



2 We would note that it is extremely common for Courts in this District to vary downward
from the Guidelines Range involving convictions for narcotics.
      Case 1:19-cr-00619-CM Document 30 Filed 04/21/21 Page 6 of 11




jail/prison under the current inhumane conditions that Ms. Days has experienced for over
eighteen (18) months with a significant amount of time spent in isolation.

        An extended sentence of prison (over 60 months) however, would seem to serve
the opposite effect on Ms. Days as we believe that society is not served in any productive
way by incarcerating Ms. Days for more than five years. Put another way, society is not
better served with Ms. Days inside of a federal prison for more 60 months. Rather,
society would be better served with Ms. Days sentenced to 60 months, released, paying
taxes and helping to raise her young son.3

Protect the public from further crimes of the defendant

         Rehabilitation begins after a person is incarcerated related to criminal activity. In
this case, while in BOP custody, Ms. Days specifically took steps to better prepare herself
for life once she is released. Specifically, while in federal custody, Ms. Days has received
certificates for participating in the following courses/workshops: “Inmate Companion”;
The Focus Forward Project”; “Alternatives to Drug Dealing”; “Square One”; “Trauma in
Life Workshop”; “Women in the 21st Century Workplace”; “Creative Arts: This is Joe
Light”; “Philosphy: James Baldwin”; “Philosophy: The Water Dancer”; “Creative Arts:
This is Bisa Butler”; “Philosophy: Equality”; “Creative Arts: This is Yayoi Kusama”;
“Philosophy: Excerpt from The Water Dancer”; “Philosophy: My Spanish”; and
“Creative Arts: This is Toyin Ojih Odutola”.

         Most notable in Ms. Days desire to better herself is also her desire to help others
while she has been incarcerated under these inhumane and unusually harsh conditions.
Specifically, Ms. Days indicated that she really appreciated and learned a lot in the
“Focus Forward Project” but she found herself feeling a purpose while being an “inmate
companion” for more than 18 months. The “inmate companion” program allowed Ms.
Days to actually help others and according to Ms. Days notwithstanding her conviction “I
really am a good person Mr. Donaldson…I genuinely like helping people… and when I
get out that’s exactly what I am going to do…this place is the worst but it showed me that
I ain’t never coming back here again…”.

        Mr. Days also understands that her involvement in this conspiracy has major
consequences including a life long stigma of being a convicted federal felon. It is our
understanding, however, that Ms. Days maintains family support. Indeed, the “single best
predictor of successful release from prison is whether the former inmate has a family
relationship to which he can return…” “Recidivism and Parental Engagement”, supra,


3 Ms. Days son is currently living with his mother in Atlanta, Georgia. Before Ms. Days
was arrested in this case, the Court awarded custody of their son to Ms. Days because the
biological mother was not deemed fit to raise the young man. After Ms. Days was
arrested, her son lived with Ms. Days mother. Unfortunately, Ms. Days mother grew to ill
to take care of Ms. Days son and consequently, Ms. Days son was sent to his biological
mother in Atlanta. One of Ms. Days priorities after release is to immediately secure
custody of her son and ensure that he is a proper environment.
      Case 1:19-cr-00619-CM Document 30 Filed 04/21/21 Page 7 of 11




at 196-197. As indicated by the letters provided in support of Ms. Days, she will have
support upon her release.

        Notably, prior to Ms. Days being incarcerated on this case, Ms. Days enjoyed a
healthy relationship with her son, brother and mother. In fact, prior to her arrest on this
case, Ms. Days was assisting her mother because of her cancer diagnosis. Prior to the
gun and COVID lockdown, Ms. Days enjoyed significant contact with her family
members. Of course, after the Gun and COVID lockdown, Ms. Days was not allowed
almost any contact. To Ms. Days this made jail time double as bad: even convicted
criminals should be allowed consistent contact with their family. In fact, contact with
one’s family, in this writer’s opinion, is essential to rehabilitation. The last 14 months
was not only punishing and a deterrence because it was “jail” but also because Ms. Days
was isolated from her support structure. This will change when she is released as many
people are anxiously willing to participate in ensuring that Ms. Days becomes and
remains a productive member of society.

Provide defendant with needed educational, vocational, medical care or other
treatment

        Although Ms. Days did not receive her high school diploma, she did earn her
GED. Additionally, Ms. Days has a decent work record indicating that Ms. Days is
willing to work. Indeed, Ms. Days was employed from 2010 – 2014 as a maintenance
worker; for several months in 2015 at Macy’s; for approximately a year in 2016 as a
delivery driver; and for almost a year before her arrest as a home health care aid. In other
words, Ms. Days has no problem working!

         Moreover, as indicated above, while incarcerated, Ms. Days has participated in
several workshops specifically designed to help prepare her to be productive when she is
released. Essentially, it is crystal clear that Ms. Days wants to do better. Ms. Days wants
to be better. As such, we would suggest that the Court strongly urge the Bureau of
Prisons to allow Ms. Days to participate in any vocational or educational courses that
would allow her to increase the possibilities of a successful re-entry into society upon her
release.

        Additionally, as the Court is aware, Ms. Days was abusing cocaine and Percoset
immediately prior to her arrest and incarceration in this matter which we believe played a
role in her participation in this case. Consequently, we are asking the Court to strongly
recommend that Ms. Days be allowed to participate in any and all available Drug
Treatment programs including RDAP and that Ms. Days be housed in a facility as close
to New York City as possible.4



4
  We believe that Ms. Days is currently enrolled in a drug program and it would be
extremely important that Ms. Days is allowed to continue this program at a BOP facility
or graduate to the next level of the program to ensure the best results of the programming
attendant to drug programs.
      Case 1:19-cr-00619-CM Document 30 Filed 04/21/21 Page 8 of 11




BELOW GUIDELINES SENTENCE DUE TO “GUN LOCKDOWN” AND
COVID-19

        Many inmates at MCC have experienced the “gun lockdown” and subsequent
COVID lock down. We believe Ms. Days experience, however, is especially severe and
significant and distinguishable from most. Ms. Days indicates that she was not allowed
to shower; she was not provided clean linen; she was served expired food; she had to
wear used menstrual items because none were provided on a consistent basis; she
endured floods in her cell that were ankle high with feces that backed up from the toilets;
grew extremely ill; and she lived with rodents. Moreover, she endured approximately 75
days of imprisonment in the Special Housing Unit (SHU) simply because she was an
inmate at MCC and not due to any disciplinary infractions. 5

         She was placed in isolation commonly known as the SHU for more than 75 days.
Notably, this isolation/SHU was not punishment but simply because MCC thought she
had COVID and because MCC had other random lockdowns. Ms. Days has been in the
SHU so much that she now has permanent mental damage: she is literally afraid of closed
environments. Every time a guard comes to her cell she literally begins to shake for fear
that she is going to placed in the SHU. When a doctor comes in the unit, she again grows
anxious and shakes because she believes she is about to placed in the SHU. While in the
SHU, she began to scream at the silence and darkness. On some days while she is simply
sitting in her dorm setting, she wants to scream because she is afraid. 6

         As the Court is aware, Ms. Days was arrested in August of 2019. Prior to that
arrest, Ms. Days saw her family members every day. More importantly, Ms. Days spent
time with and spoke to his son every single day. Even though she was committing
criminal activity, Ms. Days was very close to her family. After she was detained
pursuant to this case in August of 2019, her close contact with her family continued. In
fact, the close contact Ms. Days had with her family is what helped her thru the lonely
days and harsh nights at the infamous MCC facility. Almost every day from August 2019
to February 2020, Ms. Days spoke to her son. Almost every week from August 2019 to
February 2020, Ms. Days received a visit from a family friend. Prison is supposed to be
punishment but humane. In those months, even though incarcerated, Ms. Days at least
felt like a human being.

        Unfortunately, after February 2020, MCC was placed on a complete lockdown
due to an alleged firearm being found inside of the facility. This “gun lockdown” was 24
hours per day for approximately 2.5 weeks. During this “gun lockdown”, Ms. Days was


5 To be clear, in over 20 months of incarceration, Ms. Days did not receive a single
disciplinary ticket which is another example of her significant steps toward a productive
lifestyle.
6
  The main reason Ms. Days does not want to be sentenced in person is because upon her
return to MDC, she will have to placed in the SHU for approximately 14 days. Again,
Ms. Days has spent over two (2) months inside of the SHU without ever being given a
infraction or being alleged to have done anything wrong.
      Case 1:19-cr-00619-CM Document 30 Filed 04/21/21 Page 9 of 11




not allowed to leave her cell, was only allowed to shower 3 times in 2.5 weeks, was
allowed to sparingly change her clothes, was not given any phone calls and was not given
any visits. She was completely cut off from society. Each hour felt like 2 hours and each
day felt like 2 days. But then things got worse.

         A few weeks after the “gun lockdown” was complete, COVID-19 arrived with a
vengeance. There can be no doubt that March 2020, the month COVID-19 became a
reality in this Country, forever changed incarceration for defendants in the United States.
The measures necessary to slow the progress of the disease – social distance, masks,
adequate hygiene – were and still are impossible inside a prison. Crowded into small
areas, communal dining, sleeping in close quarters, toilets shared by dozens of inmates,
phones passed from one inmate to another, shared computers, no sanitizing wipes, limited
soap and cleaning products are rampant in prisons across the United States. Due to
COVID-19, jail conditions which are objectively harsh anyway, became even more harsh.
MCC was not spared.

        During this COVID-19 pandemic, Ms. Days experienced several lock downs,
limited attorney visits, no family visits, limited showers and often times no clean clothes.
Moreover, the complete and daily anxiety that Ms. Days experienced while being locked
in a “petri dish” type environment is unimaginable. The public were able to stay home,
social distance, change their masks, choose what toilet to use, wash their hands as much
as possible and to avoid people. Ms. Days was unable to do any of that. Most
importantly, for the last thirteen (13) months, Ms. Days has been unable to see or touch
any of her family members, especially her son. To be clear, for several months at a time,
in the most humane and “just” country on earth, Ms. Days was not able to speak to or see
her son, mother or brother. This circumstance, a sharp departure from Ms. Days’s former
daily routine, made the last 13/14 months of incarceration absolutely excruciating. There
is no wonder why Judge Oetken in United State v. Daniel Gonzalez, 18 Cr. 669, (JPO),
4/2/21, Dkt 249 (transcript unavailable at this time) commented during Mr. Gonzalez
recent sentencing proceeding that time served during COVID should count at least 1.5
to 2 times actual time. We wholeheartedly agree. While we are not seeking a downward
departure due to the “gun lockdown” and COVID-19 pandemic, we definitely believe
that Ms. Days’s incarceration during the “gun lockdown” and pandemic warrants a
significant downward variance and she should be credited at least 1.5 days for every day
she served from February 2020 to her sentencing.

        Indeed, several Courts in this District have reduced sentences based on the
pandemic and unduly harsh pretrial conditions of detention. See e.g., United States v.
Juan Carlos Aracena de Jesus, 20 Cr. 19 (PAE) (S.D.N.Y. July 1, 2020) (substantial
downward variance from 30 to 37 months to six months in part because of the “horrific
conditions” at MCC during the pandemic). See also, United States v. Morgan, 19 Cr. 209
(RMB)(S.D.N.Y. May 5, 2020)(cutting the sentence to less than half of the low end of the
Guidelines based in part on conditions at MDC during the pandemic and condemning the
conditions at MCC and MDC prior to the current crisis); United States v. Dayss, 19 Cr.
863 (VSB),(S.D.N.Y. May 4, 2020)(reducing the length of the sentence in part based on
      Case 1:19-cr-00619-CM Document 30 Filed 04/21/21 Page 10 of 11




conditions at MCC during the COVID-19 crisis); and United States v. Pierson, 14 Cr.
855 (LTS)(S.D.N.Y. May 4, 2020)(same for defendant detained at MDC).

        To be sure, the future in the penal system does not look bright for inmates:
cleanliness and social distancing will remain difficult, if not impossible, and while there
does appear to be vaccinations becoming available to inmates, it appears in some
jurisdictions, inmates are last to receive them.

CONCLUSION

        Ms. Days admittedly and wholeheartedly admits her guilt, sincerely regrets his
participation in this conspiracy and stands prepared to be sentenced to a federal felony
that will undoubtedly alter his future. To be clear, we also believe that a sentence of
sixty months is the appropriate sentence in this matter for the following reasons:

       -   Ms. Days will suffer significant collateral consequences;
       -   Ms. Days has served over 14 months in jail under severely harsh, unusually
           cruel and inhumane conditions due to the “gun lockdown” and the COVID-19
           pandemic;
       -   Ms. Days was not able to see or speak to her family for months at a time;
       -   Ms. Days has a sought and participated in a number of programs while
           incarcerated at MCC and MDC;
       -   Ms. Days completed the Focus Forward program;
       -   Ms. Days has been an Inmate Companion for more than 12 months;
       -   Ms. Days has significant family support;
       -   Ms. Days was not involved in or part of a violent gang; and
       -   Ms. Days served 75 days inside of Special Housing Unit causing significant
           mental anguish and trauma.


                                              Respectfully submitted,

                                              /s/ Xavier R. Donaldson

                                              Xavier R. Donaldson
                                              Attorney for Tiffany Days


cc:    Assistant U.S. Attorney
       via email
Case 1:19-cr-00619-CM Document 30 Filed 04/21/21 Page 11 of 11
